Confirmation Code:
SNOEPE

Travelers

Name: Reyes Ruiz
E-Ticket: 0272132725711
MP#: Alaska 133353572
Seats: SJC-GDL_ --
GDL-SJC_--

Name: Alicia Guerrero Perez

E-Ticket: 0272132725712

MP#: Not available

Seats: SJC-GDL_--
GDL-SJC_ --

Flight
otlaska Alaska 226

Main (V) | Nonstop
Distance: 1,612 mi | Duration: 3h 50m
Nlaska Alaska 235
Main (M) | Nonstop
Distance: 1,612 mi | Duration: 3h 40m

Flight Total for 2 passengers: $1,255.90
The VISA ending with *******3498 has been charged a total of USD $1,255.90.

Total per passenger
Fare
Base fare
Taxes and fees

Mexico airport dept. tax
Mexico tourism tax

US APHIS user fee

US Customs user fee

US Immigration user fee
US int'l arrival tax

US int'l departure tax
US psgr. facility charge
US Sept. 11 security fee

Departs

San Jose, CA (SJC)
Eri, Jul 19

12:40 pm
Guadalajara (GDL)
5

 

$627.95
$490.00
$490.00
$137.95

$44.69
$29.23
$3.96
$5.77
$7.00
$18.60
$18.60
$4.50
$5.60

HNaska.

Arrives

Guadalajara (GDL)
Eri, dul 19

San Jose, CA (SJC)
g5

  

Each ticket and any booking or change fees will be a separate charge on your credit card statement.

For additional assistance with your reservation, call us at 1-800-252-7522 for assistance.
